Case: 20-50182   Doc# 26-10   Filed: 03/25/20   Entered: 03/25/20 17:19:27   Page 1
                                       of 6
Case: 20-50182   Doc# 26-10   Filed: 03/25/20   Entered: 03/25/20 17:19:27   Page 2
                                       of 6
Case: 20-50182   Doc# 26-10   Filed: 03/25/20   Entered: 03/25/20 17:19:27   Page 3
                                       of 6
Case: 20-50182   Doc# 26-10   Filed: 03/25/20   Entered: 03/25/20 17:19:27   Page 4
                                       of 6
Case: 20-50182   Doc# 26-10   Filed: 03/25/20   Entered: 03/25/20 17:19:27   Page 5
                                       of 6
Case: 20-50182   Doc# 26-10   Filed: 03/25/20   Entered: 03/25/20 17:19:27   Page 6
                                       of 6
